 Case 18-09130         Doc 545        Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                       Document     Page 1 of 31
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 In re:                                               )     Case No. 18-09130
                                                      )
 ROBERT M. KOWALSKI,                                  )     Chapter 7
                                                      )
                            Debtor.                   )     Hon. Jacqueline P. Cox
                                                      )
                                                      )     Hearing Date: May 22, 2019
                                                      )     Hearing Time: 9:30 a.m. CT

                   COVER SHEET FOR SECOND AND FINAL APPLICATION OF
               SEYFARTH SHAW LLP FOR COMPENSATION AND REIMBURSEMENT
              OF EXPENSES AS COUNSEL TO CHAPTER 11 TRUSTEE GUS A. PALOIAN
              FOR THE PERIOD OF OCTOBER 1, 2018 THROUGH NOVEMBER 30, 2018

Name of Applicant:                                Seyfarth Shaw LLP
Authorized to Provide
Professional Services to:                         Chapter 11 Trustee Gus A. Paloian

Date of Appointment:                              September 6, 2018, retroactive to August 7, 2018

Period for which Compensation
and Reimbursement is Sought:                      October 1, 2018 through November 30, 2018

Amount of Interim Compensation
Sought:                                           $212,493.50

Amount of Interim Expense
Reimbursement Sought:                             $       8,171.64

Amount of Final Compensation
Sought                                            $328,829.50

Amount of Final Expense
Reimbursement Sought:                             $       9,339.59

This is an:       X     Final           Interim Application.




55742381v.1
   Case 18-09130              Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28                Desc Main
                                           Document     Page 2 of 31
  Prior Applications:


            SEYFARTH’S PRIOR INTERIM FEE APPLICATIONS IN CHAPTER 11 CASE
Interim         Filing Date    Interim       Total Fees             Total          Aggregate            Fees
 App.            & Docket       Period      Requested &           Expenses        Allowed Fees    & Expenses Paid
                Number(s)      Covered       [Allowed]           Requested &      & Expenses          to Date
                                                                  [Allowed]

  1st            11/28/18      8/7/18 -   $116,336.00            $1,167.95       $117,503.95      $117,503.95
                  [271]        9/30/18    [$116,336.00]          [$1,167.95]


                                                                 TOTAL           $117,503.95      $117,503.95



  Dated: April 30, 2019                                       Respectfully submitted,

                                                              GUS A. PALOIAN, not individually or
                                                              personally, but solely in his capacity as the
                                                              Chapter 7 Trustee of the Debtor’s Estate,

                                                              By:/s/ Devvrat Sinha
                                                                     Devvrat Sinha
                                                                 Gus A. Paloian (06188186)
                                                                 James B. Sowka (6291998)
                                                                 Devvrat Sinha (6314007)
                                                                 SEYFARTH SHAW LLP
                                                                 233 South Wacker Drive, Suite 8000
                                                                 Chicago, Illinois 60606
                                                                 Telephone: (312) 460-5000
                                                                 Facsimile: (312) 460-7000
                                                                 gpaloian@seyfarth.com
                                                                 jsowka@seyfarth.com
                                                                 dsinha@seyfarth.com

                                                                  Counsel to Chapter 7 Trustee,
                                                                  Gus A. Paloian




                                                          2
  55742381v.1
 Case 18-09130       Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                  Document     Page 3 of 31


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
 In re:                                          )   Case No. 18-09130
                                                 )
 ROBERT M. KOWALSKI,                             )   Chapter 7
                                                 )
                       Debtor.                   )   Hon. Jacqueline P. Cox
                                                 )
                                                 )   Hearing Date: May 22, 2019
                                                 )   Hearing Time: 9:30 a.m. CT

    NOTICE OF SECOND AND FINAL APPLICATION FOR COMPENSATION AND
     EXPENSE REIMBURSEMENT OF SEYFARTH SHAW LLP AND HEARING

TO:       PARTIES ON ATTACHED GENERAL SERVICE LIST

          PLEASE TAKE NOTICE that on April 30, 2019, Seyfarth Shaw LLP (the “Applicant”)

filed its Second and Final Application for Compensation and Reimbursement of Expenses

as Counsel to Chapter 11 Trustee Gus A. Paloian for the Period of October 1, 2018 through

November 30, 2018 (the “Application”) with the United States Bankruptcy Court for the

Northern District of Illinois, Eastern Division (the “Bankruptcy Court”). In the Application,

Applicant seeks interim compensation in the amount of $212,493.50, interim reimbursement of

expenses in the amount of $8,171.65, final total compensation in the amount of $328,829.50, and

final total reimbursement of expenses in the amount of $8,171.65. Notice of the Application is

being served upon: (A) the Office of the United States Trustee; (B) all creditors and parties-in-

interest; and (C) all CM/ECF notice recipients. All other entities may obtain copies of the

Application upon request to: Ms. Jennifer M. McManus, Seyfarth Shaw LLP, 233 South Wacker

Drive, Suite 8000, Chicago, Illinois 60606; jmcmanus@seyfarth.com.

          PLEASE TAKE FURTHER NOTICE that a hearing to consider the Application will

be held before the Honorable Jacqueline P. Cox, United States Bankruptcy Judge for the United

States Bankruptcy Court for the Northern District of Illinois, Eastern Division, in the courtroom


55742381v.1
 Case 18-09130      Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28               Desc Main
                                 Document     Page 4 of 31


normally occupied by Her Honor, Courtroom 680, located at 219 South Dearborn Street,

Chicago, Illinois 60604, on Thursday, May 22, 2019, at 9:30 a.m. prevailing Central Time, or

as soon thereafter as the undersigned counsel may be heard.

Dated: April 30, 2019                              Respectfully submitted,

                                                   GUS A. PALOIAN, not individually or
                                                   personally, but solely in his capacity as the
                                                   Chapter 7 Trustee of the Debtor’s Estate,


                                                   By:/s/ Devvrat Sinha
                                                          Devvrat Sinha
                                                      Gus A. Paloian (06188186)
                                                      James B. Sowka (6291998)
                                                      Devvrat Sinha (6314007)
                                                      SEYFARTH SHAW LLP
                                                      233 South Wacker Drive, Suite 8000
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 460-5000
                                                      Facsimile: (312) 460-7000
                                                      gpaloian@seyfarth.com
                                                      jsowka@seyfarth.com
                                                      dsinha@seyfarth.com

                                                       Counsel to Chapter 7 Trustee,
                                                       Gus A. Paloian




                                               2
55742381v.1
   Case 18-09130           Doc 545            Filed 04/30/19 Entered 04/30/19 15:25:28   Desc Main
                                               Document     Page 5 of 31


                                            CERTIFICATE OF SERVICE

        The undersigned non-attorney certifies that on this 30th day of April, 2019, pursuant to
Section II, B, 4 of the Administrative Procedures for the Case Management/Electronic Case
Filing System and Fed.R.Civ.P. 5(a), she caused a copy of the attached:

         1.    Second and Final Application of Seyfarth Shaw LLP for Compensation and
Reimbursement of Expenses as Counsel to Chapter 11 Trustee Gus A. Paloian for the
Period of October 1, 2018 through November 30, 2018 to be served electronically on those
entities who receive notice through the ECF system and who are listed on the attached Service
List; and

         2.     Notice of Second and Final Application for Compensation and Expense
Reimbursement of Seyfarth Shaw LLP and Hearing to be served (1) electronically on those
entities who receive notice through the ECF system and who are listed on the attached Service
List, and (2) upon each of the parties identified on the attached General Service List by causing
the same to be deposited into the United States Mail chute located at 233 South Wacker Drive,
Chicago, Illinois 60606, in properly-addressed envelopes with sufficient first-class postage
prepaid.



                                                            Q\lnmL \Y)> rf}(JY)fl.\rU*3
                                                             rMmifer M. McManus


Subscribed and sworn to before
me this 30th day of April, 2019

O
         Notary Public



                 TERESA MARIE BROWN
                     OFFICIAL SEAL
                Notary Public. State of Illinois
                 My Commission Expires
                        May 12. 2020




55742381 v. I
 Case 18-09130       Doc 545   Filed 04/30/19 Entered 04/30/19 15:25:28      Desc Main
                                Document     Page 6 of 31


                                    SERVICE LIST

                               ROBERT M. KOWALSKI


SERVICE VIA CM/ECF

Kevin M. Flynn             kevin@kmflynnlaw.com

Sheryl A. Fyock            sfyock@llflegal.com

Neil P. Gantz              neilgantz@yahoo.com, negrita0615@yahoo.com

Kathryn Gleason            USTPRegion11.ES.ECF@usdoj.gov, Kathryn.M.Gleason@usdoj.gov
Cameron M. Gulden          USTPRegion11.es.ecf@usdoj.gov

Jeffrey K. Gutman          jeffreykg4018@aol.com, jkg4018@gmail.com

Geraldine W. Holt          gwholt@holtlawgroup.com

Ronald J. Kapustka         ndaily@ksnlaw.com, bankruptcy@ksnlaw.com

Cari A. Kauffman           ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com

Patrick S. Layng           USTPRegion11.ES.ECF@usdoj.gov

Candice M. Manyak          candice.manyak@usdoj.gov

Kathleen R. Pasulka-Brown KPasulka-Brown@pjjlaw.com, jwarren@pjjlaw.com,
                          jlewis@shinglerlewis.com, jtonkinson@FDIC.gov

James M. Philbrick         jmphilbrick@att.net

Karen J. Porter            porterlawnetwork@gmail.com, laz0705@comcast.net

Eric S. Rein               rrein@hmblaw.com, dzic@hmblaw.com;ecfnotices@hmblaw.com

Todd J. Ruchman            amps@manleydeas.com

Jason M. Torf              jtorf@hmblaw.com, ecfnotices@hmblaw.com

John W. Guzzardo           jguzzardo@hmblaw.com
Matthew R. Barrett         mbarrett@hmblaw.com

Katherine H Oblak          koblak@hmblaw.com


VIA EMAIL SERVICE
robert.224@icloud.com


55742381v.1
 Case 18-09130     Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28       Desc Main
                                 Document     Page 7 of 31


VIA UNITED STATES MAIL

5305-07 V. Leland Avenue Condominium        Robert M. Kowalski
Association                                 1707 S. Newberry Avenue
c/o Kovitz Shifrin Nesbit                   Chicago, IL 60608
175 N. Archer Ave.
Mundelein, IL 60060-2301

AT&T Corp                                   ACAR Leasing LTD d/b/a GM Financial
c/o AT&T Services, Inc.                     Leasing
Karen Cavagnaro, Esq.                       PO Box 183853
One AT&T Way, Room 3A104                    Arlington, TX 76096-3853
Bedminster, NJ 07921-2693

Ally Financial                              Ally Bank
Attn: Bankruptcy                            PO Box 130424
PO Box 380901                               Roseville MN 55113-0004
Bloomington, MN 55438-0901

Bombardier/CBNA                             AmeriCredit/GM Financial
P. O. Box 6000                              Attn: Bankruptcy
Sioux Falls, SD 57117-6000                  PO Box 183853
                                            Arlington, TX 76096-3853

Capital One Auto Finance                    Capital One Auto Finance
AIS Portfolio Services, LP                  Attn: General Correspondence/BR
4515 N Santa Fe Ave. Dept. APS              PO Box 30285
Oklahoma City, OK 73118-7901                Salt Lake City, UT 84130-0285

Capital One                                 Capital One Bank (USA), N.A.
PO Box 30253                                PO Box 71083
Salt Lake City, UT 84130-0253               Charlotte, NC 28272-1083

Cardworks/CW Nexus                          Chase Card Services
Attn: Bankruptcy                            Attn: Correspondence Dept
PO Box 9201                                 PO Box 15298
Old Bethpage, NY 11804-9001                 Wilmington, DE 19850-5298

Chase Mortgage                              Citibank/The Home Depot
PO Box 24696                                Citicorp Credit Services/Centralized
Columbus, OH 43224-0696                     Bankruptcy
                                            PO Box 790040
                                            St Louis, MO 63179-0040




                                            2
55742381v.1
 Case 18-09130      Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28       Desc Main
                                 Document     Page 8 of 31


Citicards CBNA                               Costco Go Anywhere Citicard
Citicorp Credit Svc/Centralized Bankruptcy   Centralized Bk/Citicorp Credit Card Services
PO Box 790040                                PO Box 790040
Saint Louis, MO 63179-0040                   St Louis, MO 63179-0040

Credit One Bank NA                           Discover Bank
PO Box 98873                                 Discover Products Inc
Las Vegas, NV 89193-8873                     PO Box 3025
                                             New Albany, OH 43054-3025

Federal Deposit Insurance Corp               First Premier Bank
c/o Joyce Gist Lewis                         601 S Minnesota Ave
1230 Peachtree Street NE Suite 1075          Sioux Falls, SD 57104-4868
Atlanta, GA 30309-3626

IL Dept. of Revenue Bankruptcy Section       Huntington National Bank
PO Box 19035                                 Attn: Bankruptcy
Springfield, IL 62794-9035                   PO Box 340996
                                             Columbus, OH 43234-0996

Illinois Bell Telephone Company              Illinois Department of Revenue
c/o AT&T Services, Inc.                      PO Box 64338
Karen Cavagnaro, Esq.                        Chicago, IL 60664-0291
One AT&T Way, Room 3A104
Bedminster, NJ 07921-2693

Internal Revenue Service                     JPMorgan Chase Bank, N.A.
PO Box 7346                                  Chase Records Center
Philadelphia, PA 19101-7346                  Attn: Correspondence Mail
                                             Mail Code LA4-5555
                                             700 Kansas Lane
                                             Monroe, LA 71203-4774

JPMorgan Chase Bank, NA                      Martha Padilla
c/o Manley Deas Kochalski LLC                1512 W. Polk
P.O. Box 165028                              Chicago, IL 60607-3119
Columbus, OH 43216-5028

Merrick Bank                                 Midland Loan Services
Resurgent Capital Services                   c/o FDIC Portfolio Servicing
PO Box 10368                                 P. O. Box 25965
Greenville, SC 29603-0368                    Shawnee Mission, KS 66225-5965

Syncb/PLCC                                   Parkway Bank & Trust
Attn: Bankruptcy                             4800 N. Harlem Avenue
PO Box 965060                                Harwood Heights, IL 60706-3577
Orlando, FL 32896-5060


                                             3
55742381v.1
 Case 18-09130      Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28    Desc Main
                                 Document     Page 9 of 31


Washington Federal Bank for Savings         Premier Bankcard, LLC
c/o FDIC                                    Jefferson Capital Systems LLC Assignee
1601 Bryan Street                           PO Box 7999
Dallas, TX 75201-3401                       Saint Cloud, MN 56302-7999

Joel Levin                                  The Huntington National Bank
Levin & Associates                          P.O. Box 89424
180 N. LaSalle Street, Suite 1822           Cleveland, OH 44101-6424
Chicago, IL 60601-2604




                                            4
55742381v.1
 Case 18-09130           Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                     Document      Page 10 of 31


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
 In re:                                                )   Case No. 18-09130
                                                       )
 ROBERT M. KOWALSKI,                                   )   Chapter 7
                                                       )
                           Debtor.                     )   Hon. Jacqueline P. Cox
                                                       )
                                                       )   Hearing Date: May 22, 2019
                                                       )   Hearing Time: 9:30 a.m. CT


          SECOND AND FINAL APPLICATION OF SEYFARTH SHAW LLP FOR
             COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
           COUNSEL TO CHAPTER 11 TRUSTEE GUS A. PALOIAN FOR THE
           PERIOD FROM OCTOBER 1, 2018 THROUGH NOVEMBER 30, 2018

          Pursuant to Sections 105(a), 330, and 331 of title 11 of the United States Code (the

“Bankruptcy Code”), Seyfarth Shaw LLP (“Seyfarth”), as counsel to Gus A. Paloian, not

individually or personally, but solely in his capacity as the duly-appointed Chapter 11 trustee

(the “Trustee”) of the bankruptcy estate (the “Estate”) of Robert M. Kowalski (the “Debtor”),

hereby submits its Second and Final Application for Compensation and Reimbursement of

Expenses (the “Application”) for legal services performed, and expenses incurred, during the

Chapter 11 case for the period of October 1, 2018 through November 30, 2018 (the “Application

Period”). In support of this Application, Seyfarth respectfully represents as follows:

                                         I. INTRODUCTION

              1.   As described more fully below, during the Application Period, Seyfarth:

                   (a) Appeared in Court on motion for interim financing;

                   (b) Assisted the Trustee in investigating the affairs of the Debtor, which includes

              as assets a complex web of properties;

                   (c) Assisted the Trustee in investigating transfers of assets by the Debtor to

          insiders and business associates;

55742381v.1
 Case 18-09130           Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 11 of 31


                   (d) Assisted the Trustee in connection with the potential settlement of claims

         between the Estate, Martha Padilla and management of Mountain Duck properties;

                   (e) Reviewed title reports for Estate properties and properties transferred to

         insiders;

                   (f) Examined Kowalski or entities trust files from numerous trust companies;

                   (g) Worked with property management and broker regarding potential sales of

         properties;

                   (h) Investigated retainer issues;

                   (i) Communicated with FDIC representatives;

                   (j) Prepared for attendance at Rule 2004 examination;

                   (k) Finalized and filed Motion to Convert case to Chapter 7;

                   (l) Prepared for and attended conversion and evidentiary hearings;

                   (m) Prepared Adversary Complaint against Natalie Lira;

                   (n) Investigated potential sale of additional assets;

                   (o) Provided assistance for other general matters related to the administration of

         the Estate.

              2.   Seyfarth respectfully seeks an Order of this Court awarding payment from the

  Estate of: (a) interim allowance of compensation in the amount of $212,493.50 for professional

  services rendered by Seyfarth on behalf of the Trustee during the Application Period; (b)

  interim reimbursement of actual and necessary expenses in the amount of $8,171.65, (c) final

  allowance of compensation in the amount of $328,829.50; and (d) final reimbursement of

  actual and necessary expenses in the amount of $8,171.65 incurred by Seyfarth in rendering

  such professional services to the Trustee during the Chapter 11 case.



                                                       2
55742381v.1
 Case 18-09130           Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28           Desc Main
                                     Document      Page 12 of 31


                      II. JURISDICTION AND STATUTORY PREDICATES

              3.   This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

  1334 and Internal Operating Procedure 15(a) of the United States District Court for the

  Northern District of Illinois. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and

  1409. Consideration of this Application is a core proceeding pursuant to 28 U.S.C.

  §§ 157(b)(2)(A), (B), and (O).

              4.   Seyfarth makes this Application pursuant to: (a) sections 105(a), 330, and 331 of

  the Bankruptcy Code; (b) Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

  “Bankruptcy Rules”); (c) applicable provisions of the Guidelines for Reviewing Applications

  for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, adopted by

  the Office of the United States Trustee (the “Guidelines”); (d) Rule 5082-1 of the Bankruptcy

  Court’s Local Rules; (e) that certain Order of the Court entered on September 6, 2018, in the

  above-captioned case (the “Case”) authorizing Seyfarth’s retention as counsel to the Trustee

  retroactive to August 7, 2018 (“Seyfarth Retention Order”); and (f) applicable case law.

                                         III. BACKGROUND

              5.   On March 29, 2018, a voluntary petition for relief under Chapter 11 of the

  Bankruptcy Code was filed by the Debtor.

              6.   On May 31, 2018, the United States Trustee moved to convert or dismiss the case,

  or alternatively, for the Court to appoint a Chapter 11 Trustee. (Dkt. No. 47).

              7.   With support and a formal joinder by the Federal Deposit Insurance Corporation

  (“FDIC”), as a receiver for Washington Federal Bank for Savings, the United States alternative

  request for relief seeking the appointment of a Chapter 11 trustee was granted.

              8.   On August 3, 2018, the United States Trustee moved for the approval of its

  appointment of Gus A. Paloian as the Chapter 11 Trustee for the Estate (Dkt. No. 101).

                                                    3
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28          Desc Main
                                      Document      Page 13 of 31


              9.    On October 1, 2018, an Order was entered approving the appointment of Gus A.

  Paloian as Chapter 11 Trustee of the Estate (Dkt. No. 106).

          10.       On September 25, 2018, the Trustee filed a Motion to Convert Case to Chapter 7.

(Dkt. No. 173.)

              11.   On November 30, 2018, the Court entered an order converting the case to a

  Chapter 7 (Dkt. No. 276.)

              12.   In accordance with section 504(b)(1) of the Bankruptcy Code and Bankruptcy

  Rule 2016, Seyfarth has received no promises for payment for services rendered or to be

  rendered in any capacity whatsoever in connection with the Case, other than specifically

  provided for in the Seyfarth Retention Order. Additionally, other than as permitted by section

  504(b)(1) of the Bankruptcy Code and Bankruptcy Rule 2016(a), no agreement or

  understanding exists between Seyfarth and any other entity for a division of compensation and

  reimbursement received or to be received for services rendered in or in connection with the

  Case.

                           IV. SUMMARY OF SERVICES RENDERED,
                           AND EXPENSES INCURRED, BY SEYFARTH

                                              A. Overview

              13.   This Application is the Second and Final Fee Application for compensation and

  expense reimbursement that Seyfarth has filed in this Case.

              14.   On November 28, 2018, Seyfarth filed its First Interim Fee Application in the

  Chapter 11 Case requesting $116,336.00 for legal services rendered, and reimbursement of

  expenses in the amount of $1,167.95 (Dkt. No. 271). On January 4, 2019, the Court awarded

  Seyfarth fees in the amount of $116,336.00 and reimbursement of expenses in the amount of

  $1,167.95 (Dkt. No. 333).


                                                    4
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28           Desc Main
                                      Document      Page 14 of 31


              15.   During the Application Period, Seyfarth: (a) provided legal services to the Trustee

  in the amount of $212,493.50 (the “Fees”), and (b) advanced costs in the amount of $8,171.65

  (the “Expenses”) in connection with the legal services that it provided to the Trustee.

              16.   The following table consists of a breakdown of the amount of Fees incurred by

  each Seyfarth professional, including each such professional’s title, hourly rate, total hours

  expended in providing legal services in the Case, and the value attributable to such legal

  services:

                                                           2018
                                                                        TOTAL
          PROFESSIONAL                   TITLE           HOURLY                        VALUE
                                                                        HOURS
                                                          RATE

     Gus A. Paloian                      Partner          $705.00          156.50     $110,332.50

     Paul S. Drizner                     Partner          $690.00            3.70       $2,553.00

     James B. Sowka                      Partner          $490.00           70.60      $34,594.00

     Tobi Pinsky                         Partner          $485.00            6.10       $2,958.50

     Devvrat V. Sinha                   Associate         $385.00          109.70      $42,234.50

     Lindsay Konieczny                  Associate         $355.00           15.90       $5,644.50

     Jennifer M. McManus                Paralegal         $330.00           40.50      $13,365.00

     M. Demkovich                       Paralegal         $325.00            1.00         $325.00

     Michele Trull                      Paralegal         $310.00             .50         $155.00

     Deirdre Mangan                     Paralegal         $255.00            1.30         $331.50

     TOTAL:                                                                 405.80    $212,493.50


              17.   Biographies for most of the attorneys listed above who performed the bulk of the

  services in this matter during the Application Period were previously submitted to the Court as




                                                     5
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 15 of 31


  part of the First Interim Fee Application (Dkt. No. 271 at Exhibit 1). The biography of

  Devvrat Sinha is attached hereto as Exhibit 1.

              18.   During the Application Period, Seyfarth made every reasonable effort to have

  services that it rendered to the Trustee performed by those qualified professionals charging the

  lowest hourly rates consistent with the level of service, experience, and efficiency required of a

  given task.

              19.   All of the compensation for which Seyfarth requests allowance and payment, and

  all of the expenses for which Seyfarth requests reimbursement, in this Application relate to the

  discharge of Seyfarth’s services, as requested by the Trustee, during the Application Period.

              20.   Seyfarth respectfully submits that its services rendered to the Trustee and

  expenses incurred during the Application Period have, in all respects, been reasonable,

  necessary, and beneficial to the Estate, as further discussed herein.

                                      B. Time and Expense Records

              21.   Seyfarth maintains written records of the time expended by its professionals.

  These time records are maintained: (a) contemporaneously with the rendition of services by

  each Seyfarth professional, and (b) separately from those of the Trustee, in accordance with

  procedures established within this District.

              22.   Such records for the Case, copies of which are grouped and attached hereto as

  Exhibit 2 and which are incorporated herein by reference, set forth in detail: (a) the services

  which Seyfarth rendered on behalf of the Trustee, (b) the dates upon which such services were

  rendered, (c) the amount of time spent on the services in one-tenth of one hour increments, and

  (d) the identity of each Seyfarth professional who performed such services.

              23.   Seyfarth also maintains records of all actual and necessary out-of-pocket expenses

  incurred in connection with rendering services to the Trustee. A complete listing of the

                                                     6
55742381v.1
 Case 18-09130             Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28          Desc Main
                                       Document      Page 16 of 31


  Expenses and the amounts for which reimbursement is sought are attached hereto as Exhibit 3

  and incorporated herein by reference.

                         C. Breakdown of Fees by Category of Services Rendered

              24.   For the Court’s convenience, Seyfarth has categorized its services to the Trustee

  during the Application Period into seven (7) categories, as follows: (a) Case Administration;

  (b) Motion to Convert Case; (c) Corporate/Entity; (d) Rule 2004 Subpoenas and Examinations

  (e) Adversary Proceedings/Litigation; (f) Sale of Assets/Title Issues; and (g) Fee Applications.

                     CASE ADMINISTRATION (126.50 HOURS VALUED AT $81,278.50)

         During the Application Period, Seyfarth expended 126.50 hours, worth a value of

$81,278.50 on behalf of the Trustee on matters related to case administration including:

                    A.      Conferences, teleconferences, and/or correspondence regarding assets and

                            liabilities of the Estate, generally;

                    B.      Communicating with Debtor’s counsel regarding case and asset

                            administration;

                    C.      Communicating with and assisting the Trustee regarding case strategy;

                    D.      Preparing for Court hearings on continued contempt proceedings.

                    E.      Communicating with real estate manager and broker regarding retention.

              25.   A breakdown of the professionals providing services in this category is as

  follows:




                                                              2018
                                                                        TOTAL
          PROFESSIONAL                     TITLE            HOURLY                     VALUE
                                                                        HOURS
                                                             RATE

     Gus A. Paloian                        Partner            $705.00       97.90      $69,019.50

     James B. Sowka                        Partner            $490.00       14.20       $6,958.00

                                                        7
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28           Desc Main
                                      Document      Page 17 of 31



                                                           2018
                                                                        TOTAL
          PROFESSIONAL                   TITLE           HOURLY                        VALUE
                                                                        HOURS
                                                          RATE

     Devvrat V. Sinha                   Associate         $385.00            9.80       $3,773.00

     Lindsay Konieczny                  Associate         $355.00             .40           $142.00

     Jennifer M. McManus                Paralegal         $330.00            4.20       $6,958.00

     TOTAL:                                                                 126.50    $86,850.50

                    MOTION TO CONVERT CASE (146.10 HOURS VALUED AT $70,171.00)

              26.   During the Application Period, Seyfarth expended 146.10 hours, worth a value of

  $70,171.00 on behalf of the Trustee on matters related to preparing a Motion to Convert the

  Case to Chapter 7, including:

                    A.     Preparing for and attending initial hearing on motion to convert case;

                    B.     Preparing witness subpoenas and witness files in preparation for

                    evidentiary proceedings;

                    C.     Reviewing response in opposition to conversion;

                    D.     Strategizing and preparing reply in support of conversion; and

                    E.     Preparing for trial on motion to convert case.

              27.   A breakdown of the professionals providing services in this category is as

  follows:

                                                           2018
                                                                        TOTAL
          PROFESSIONAL                   TITLE           HOURLY                        VALUE
                                                                        HOURS
                                                          RATE

     Gus A. Paloian                      Partner          $705.00           26.00     $18,330.00

     James B. Sowka                      Partner          $490.00           54.30     $26,607.00

     Devvrat V. Sinha                   Associate         $385.00           64.00     $24,640.00


                                                     8
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28           Desc Main
                                      Document      Page 18 of 31



                                                            2018
                                                                        TOTAL
          PROFESSIONAL                      TITLE         HOURLY                       VALUE
                                                                        HOURS
                                                           RATE

     Jennifer M. McManus                Paralegal          $330.00           1.80        $594.00

     TOTAL:                                                                146.10     $70,171.00

                         CORPORATE ENTITY 7.40 HOURS VALUED AT $4,121.50)

              28.   During the Application Period, Seyfarth expended 7.40 hours, worth a value of

  $4,121.50 on behalf of the Trustee in connection with corporate entity matters, including:

                    A.     Investigating LLCs owned by the Debtor and examining ownership

                           interests; and

                    B.     Preparing Estate LLC formation documents, Articles of Incorporation,

                           Articles of Organization and Amendments to same.

              29.   A breakdown of the professionals providing services in this category is as

  follows:

                                                            2018
                                                                        TOTAL
          PROFESSIONAL                      TITLE         HOURLY                       VALUE
                                                                        HOURS
                                                           RATE

     Gus A. Paloian                         Partner        $705.00           1.20        $846.00

     Paul S. Drizner                        Partner       $690.000           3.70       $2,553.00

     Jennifer M. McManus                Paralegal          $330.00            .20          $66.00

     M. Demkovich                       Paralegal          $325.00           1.00        $325.00

     Deirdre Mangan                     Paralegal          $255.00           1.30        $331.50

     TOTAL:                                                                   7.40      $4,121.50




                                                      9
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 19 of 31


       RULE 2004 SUBPOENAS AND EXAMINATIONS (27.10 HOURS VALUED AT $11,167.50)

              30.   During the Application Period, Seyfarth expended 27.10 hours, worth a value of

  $11,167.50 on behalf of the Trustee in connection with Rule 2004 subpoenas, investigation of

  additional discovery targets and examinations, including:

                    A.     Preparing motion for leave to conduct Rule 2004 examinations;

                    B.     Analyzing documents produced in response to Rule 2004 subpoenas;

                    C.     Identifying and investigating individuals and entities that possess

                           documents and information related to the Debtor’s assets and liabilities

                           and related to prepetition transfers of the Debtor’s property; and

                    D.     Preparing and serving Rule 2004 subpoenas on individuals and entities.

              31.   A breakdown of the professionals providing services in this category is as

  follows:

                                                           2018
                                                                         TOTAL
          PROFESSIONAL                   TITLE           HOURLY                         VALUE
                                                                         HOURS
                                                          RATE

     Gus A. Paloian                      Partner          $705.00             3.60       $2,538.00

     Devvrat V. Sinha                   Associate         $385.00           15.90        $6,121.50

     Jennifer M. McManus                Paralegal         $330.00             7.60       $2,508.00

     TOTAL:                                                                   27.10    $11,167.50

         ADVERSARY PROCEEDINGS/LITIGATION (39.00 HOURS VALUED AT $16,123.00)

              32.   During the Application Period, Seyfarth expended 39.00 hours, worth a value of

  $16,123.00 on behalf of the Trustee in connection with pending and prospective adversary

  proceedings, including,

                    A.     Attending to case follow-up regarding Adversary Proceeding No. 18-

                           00773, Paloian v. Mountain Duck;
                                                    10
55742381v.1
 Case 18-09130             Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                       Document      Page 20 of 31


                     B.     Attending case status hearing on 18-00773;

                     C.     Investigating claims against Natalie Lira and Jan Kowalski;

                     D.     Preparing and revising Complaint against Natalie Lira; and

                     E.     Attending to case status follow-up.

              33.    A breakdown of the professionals providing services in this category is as

  follows:

                                                             2018
                                                                          TOTAL
          PROFESSIONAL                    TITLE            HOURLY                         VALUE
                                                                          HOURS
                                                            RATE

     Gus A. Paloian                       Partner           $705.00            5.40        $3,807.00

     James B. Sowka                       Partner           $490.00            2.10        $1,029.00

     Devvrat V. Sinha                    Associate          $385.00           16.40        $6,314.00

     Jennifer M. McManus                 Paralegal          $330.00           14.60        $4,818.00

     Michele Trull                       Paralegal          $310.00                 .50     $155.00

     TOTAL:                                                                    39.00      $16,123.00

                    SALE OF ASSETS/TITLE ISSUES (47.10 HOURS VALUED AT $25,249.00)

              34.    During the Application Period, Seyfarth expended 47.10 hours, worth a value of

  $25,249.00 on behalf of the Trustee on matters in connection with the sale of real property,

  including:

                     A.     Investigating multiple properties for potential sale;

                     B.     Performing property title searches, reviewing search result and property

                            reports;

                     C.     Preparing Purchase and Sale Agreements;

                     D.     Communicating with property manager regarding management, rent

                            collections and sale issues;
                                                      11
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                      Document      Page 21 of 31


                    E.     Communicating with real estate broker regarding sale of properties; and

                    F.     Preparing motion to reject executory contract.

              35.   A breakdown of the professionals providing services in this category is as

  follows:

                                                            2018
                                                                         TOTAL
          PROFESSIONAL                   TITLE            HOURLY                        VALUE
                                                                         HOURS
                                                           RATE

     Gus A. Paloian                       Partner          $705.00           21.80      $15,369.00

     Tobi Pinsky                          Partner          $485.00            6.10       $2,958.50

     Devvrat V. Sinha                   Associate          $385.00            3.60       $1,386.00

     Lindsay Konieczny                  Associate          $355.00           15.50       $5,502.50

     Jennifer M. McManus                 Paralegal         $330.00             .10          $33.00

     TOTAL:                                                                   47.10     $25,249.00

                         FEE APPLICATIONS (12.60 HOURS VALUED AT $4,383.00)

              36.   During the Application Period, Seyfarth expended 12.60 hours, worth a value of

  $4,383.00 in preparing Seyfarth’s First Interim Fee Application.

              37.   In this Application, Seyfarth spent 12.60 hours for a total of $4,383.00 in

  connection with preparing, reviewing and revising its first interim fee application, representing

  approximately 3.75% of the total of that application.

              38.   A breakdown of the professionals providing services in this category is as

  follows:

                                                            2018
                                                                         TOTAL
              PROFESSIONAL                TITLE           HOURLY                        VALUE
                                                                         HOURS
                                                           RATE

      Gus A. Paloian                      Partner          $705.00             .60         $423.00

      Jennifer M. McManus                Paralegal         $330.00          12.00        $4,383.00
                                                     12
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                      Document      Page 22 of 31



                                                            2018
                                                                        TOTAL
              PROFESSIONAL                TITLE           HOURLY                        VALUE
                                                                        HOURS
                                                           RATE

      TOTAL:                                                                  12.60      $4,806.00


                                          D. Incurred Expenses

              39.   As set forth in attached Exhibit 3, Seyfarth advanced $8,171.65 in Expenses on

  behalf of the Estate during the Application Period.

              40.   A portion of the Expenses consists of in-house photocopying charges, which

  Seyfarth has voluntarily reduced to $0.10 per page.

              41.   The expenses for which Seyfarth seeks reimbursement are representative and

  typical of the types of expenses that Seyfarth ordinarily and customarily charges its non-

  bankruptcy clients. Such expenses are neither taken into consideration in determining, nor

  built as “overhead” into, Seyfarth’s hourly rates.

              42.   Instead, Seyfarth generally adheres to the so-called “user fee” billing system for

  out-of-pocket expenses—that is, Seyfarth charges expenses to the particular clients who use

  them, in this instance the Estate at cost.

              43.   The following chart summarizes the complete out-of-pocket costs associated with

  the categories of Seyfarth expenses:

                         CATEGORY                                     EXPENSE
   Duplicating Charges @ .10 per page                                                 $135.20
   Outside Corporate Services                                                      $1,845.00
   Court Fees/Filing Fees                                                             $376.00
   Process Server                                                                     $513.50
   Subpoena/Witness Fees                                                               $85.50
   Online Research                                                                 $5,181.86

                                                     13
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 23 of 31


   Local Travel                                                                       $34.58
   TOTAL                                                                           $8,171.64


                                       V. RELIEF REQUESTED

              44.   Seyfarth respectfully requests that the Court: (a) allow and award it on an interim

  basis (i) the Fees, consisting of $212,493.50 for legal services rendered to the Trustee, and

  (ii) the Expenses, in the amount of $8,171.65, incurred in connection with such services

  (collectively, the “Requested Fees and Expenses”); and (b) authorize the Trustee to make

  prompt payment of the Requested Fees and Expenses to Seyfarth from the Estate.

              45.   A proposed order providing for the requested relief is attached hereto for the

  Court’s consideration.

                             VI. BASIS FOR THE REQUESTED RELIEF

                                      A. Compensation Standards

              46.   Pursuant to section 331 of the Bankruptcy Code, a professional person employed

  under section 327 may generally apply for interim compensation from a bankruptcy court.

  See 11 U.S.C. § 331. Under Section 330(a)(1)(A), the Court may then award the professional

  person “reasonable compensation for actual, necessary services rendered[.]” 11 U.S.C.

  § 330(a)(1)(A).

              47.   In determining the “extent and value of compensation,” this Court has endorsed

  and applied the “‘lodestar’ approach—multiplying the number of actual and necessary hours

  reasonably expended by a reasonable hourly rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr.

  N.D. Ill. 1987) (Schmetterer, J.); accord In re UNR Indus., Inc., 986 F.2d 207, 210-11 (7th Cir.

  1993) (lodestar approach provides fair compensation under section 330); see also City of

  Burlington v. Dague, 505 U.S. 557, 562, 112 S. Ct. 2638, 2641, 120 L. Ed. 2d 449 (1992)

  (“The ‘lodestar’ figure has, as its name suggests, become the guiding light of our fee-shifting

                                                     14
55742381v.1
    Case 18-09130         Doc 545       Filed 04/30/19 Entered 04/30/19 15:25:28                     Desc Main
                                        Document      Page 24 of 31


    jurisprudence. We have established a ‘strong presumption’ that the lodestar represents the

    ‘reasonable’ fee[.]”).

              48.   To arrive at an attorney’s reasonable hourly rate, the Seventh Circuit has

    “emphasize[d] that section 330 . . . requires lawyers in bankruptcy matters to receive the same

    compensation as they would earn in performing similar services outside the context of

    bankruptcy.”1 In re UNR Indus., Inc., 986 F.2d at 210 (emphasis added). The statutory aim is

    twofold: (a) “that attorneys be reasonably compensated,” and (b) “that future attorneys not be

    deterred from taking bankruptcy cases due to a failure to pay adequate compensation.” Id.; see

    also In re Farley, Inc., 156 B.R. at 210 (“The purpose of § 330 was to encourage bankruptcy

    practitioners not to leave the field in favor of more lucrative areas of the law.”) (citing

    legislative history to Section 330).

              49.   As a cornerstone of this market rate approach, the Seventh Circuit has repeatedly

    “stressed that the best measure of the cost of an attorney’s time is what that attorney could earn

    from paying clients”—that is, the attorney’s “standard hourly rate.” Gusman v. Unisys Corp.,

    986 F.2d 1146, 1150 (7th Cir. 1993); accord Small v. Richard Wolf Med. Instruments Corp.,

    264 F.3d 702, 707 (7th Cir. 2001) (“The attorney is entitled to his market rate and not some

    ‘medieval just price’ determined by the court.”) (quoting Steinlauf v. Continental Ill. Corp. (In

    re Continental Ill. Sec. Litig.), 962 F.2d 566, 568 (7th Cir. 1992)).

              50.   Therefore, the Seventh Circuit has mandated that an “attorney’s actual billing rate

    . . . is considered to be the presumptive market rate.” Small, 264 F.3d at 707. Moreover, “[t]he

    lawyer’s regular rate is strongly presumed to be the market rate for his or her services.”

    Moriarty v. Svec, 233 F.3d 955, 965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S.

1
 “In section 330 and its legislative history Congress expressed its intent that compensation in bankruptcy matters be
commensurate with the fees awarded for comparable services in non-bankruptcy cases.” In re UNR Indus., Inc., 986
F.2d at 208-09; see In re Farley, Inc., 156 B.R. 203, 210 (Bankr. N.D. Ill. 1993) (Schmetterer, J.) (quoting same).

                                                         15
55742381v.1
 Case 18-09130            Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                       Document      Page 25 of 31


  1066, 121 S. Ct. 2216, 150 L. Ed. 2d 209 (2001); see also Central States, S.E. & S.W. Areas

  Pension Fund v. Central Cartage Co., 76 F.3d 114, 116 (7th Cir.) (“[A] lawyer’s regular hourly

  fee, one counsel would charge ‘to the meanest villain’, is the market rate for that lawyer’s

  services.”) (emphasis added and quoting Barrow v. Falck, 977 F.2d 1100, 1106 (7th Cir.

  1992)), cert. denied sub nom. Mason & Dixon Lines v. Central States, S.E. & S.W. Areas

  Pension Fund, 519 U.S. 811, 117 S. Ct. 56, 136 L. Ed. 2d 19 (1996).

              51.   Under this principle, “lawyers who fetch above-average rates are presumptively

  entitled to them, rather than to some rate devised by the court.” Gusman, 986 F.2d at 1150;

  accord In re Spanjer Bros., Inc., 191 B.R. 738, 755 (Bankr. N.D. Ill. 1996) (Squires, J.)

  (“Generally, so long as the rates being charged are the applicant’s normal rates charged in

  bankruptcy and non-bankruptcy matters alike, they will be afforded a presumption of

  reasonableness.”).

              52.   “Only if an attorney is unable to provide evidence of her actual billing rates

  should a [ ] court look to other evidence, including ‘rates similar experienced attorneys in the

  community charge paying clients for similar work.’” Mathur v. Board of Trs. of S. Ill. Univ.,

  317 F.3d 738, 743 (7th Cir. 2003) (quoting Spegon v. Catholic Bishop of Chicago, 175 F.3d

  544, 555 (7th Cir. 1999)); see also Gusman, 986 F.2d at 1151 (“the ability to identify a

  different average rate in the community” is an impermissible reason to depart from an

  attorney’s billing rate).

              53.   Accordingly, because Seyfarth bills the vast majority of its time at a set rate for

  paying clients and spends only a very small percentage of time on cases covered by fee-shifting

  statutes, “there is a strong presumption that such counsel could have billed out remaining time

  at the rate normally charged.” In re Farley, Inc., 156 B.R. at 211.



                                                     16
55742381v.1
 Case 18-09130            Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                       Document      Page 26 of 31


              54.   Additionally, under generally accepted standards, if the services of an attorney

  employed under section 327 are reasonably likely to benefit a debtor’s estate, they should be

  compensable. See Andrews & Kurth L.L.P. v. Family Snacks, Inc. (In re Pro-Snax

  Distributors, Inc.),157 F.3d 414, 421 (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66,

  71 (2d Cir. 1996); 2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.

  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context, “[n]ecessary services are

  those that aid the professional’s client in fulfilling its duties under the Code.” In re Ben

  Franklin Retail Store, Inc., 227 B.R. 268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).

              55.   Thus, the determination of benefit to the Estate is not constrained to a dollar-for-

  dollar measurement, such that each dollar’s worth of legal services must bring a cash dollar

  into the Estate in order to justify equivalent compensation to counsel. See In re Lifschultz Fast

  Freight, Inc., 140 B.R. 482, 488 (Bankr. N.D. Ill. 1992) (Barliant, J.) (“Necessary services have

  always included services that aid in the administration of the case and help the client fulfill

  duties under bankruptcy law, whether or not those services result in a monetary benefit to the

  estate.”); accord In re Rite Way Reproductions, Inc., 1998 Bankr. LEXIS 1080, at *6-*7

  (Bankr. N.D. Ill. Aug. 27, 1998) (Squires, J.) (concurring and further observing that “factors

  other than the economic impact on the estate of actions taken should be considered in the

  ‘benefit to the estate’ analysis”); In re Caribou P’ship III, 152 B.R. 733, 742 (Bankr. N.D. Ind.

  1993) (same); see, e.g., Ben Franklin Retail Store, Inc., 227 B.R. at 270 (“[A] trustee (or

  interim trustee) performs necessary services when he carries out the duties set forth in § 704 of

  the Code.”); JMP-Newcor Int’l, Inc. v. Seyfarth, Shaw, Fairweather & Geraldson (In re JMP-

  Newcor Int’l, Inc.), 1998 U.S. Dist. LEXIS 987, at *13 (N.D. Ill. Jan. 23, 1998) (affirming

  bankruptcy court’s award of fees to firm for advising committee in reasonable way and in good

  faith despite lack of direct monetary benefit to debtor and estate).

                                                     17
55742381v.1
 Case 18-09130            Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28             Desc Main
                                       Document      Page 27 of 31


              56.   Instead, other factors, such as “whether the services rendered promoted the

  bankruptcy process or administration of the estate in accordance with the practice and

  procedures provided under the Bankruptcy Code and Rules for the orderly and prompt

  disposition of bankruptcy case and related adversary proceedings,” also support awards of

  compensation. In re Spanjer Bros., Inc., 191 B.R. at 748.

              57.   As previously stated, the legal services for which Seyfarth requests allowance and

  payment of compensation relate to the Application Period, and were rendered in connection

  with the Case and in the discharge of Seyfarth’s professional responsibilities as counsel to the

  Trustee during that time.

              58.   Seyfarth respectfully submits that such legal services have, in all respects, been

  reasonable, necessary, and beneficial to the Estate. In this connection, these services were

  performed within a reasonable amount of time commensurate with the complexity, importance,

  and nature of the matters which they concerned.

              59.   Further, they promoted the bankruptcy process and the administration of the

  Estate and supported the Trustee in fulfilling his statutory duties, all in accordance with the

  Bankruptcy Code and Bankruptcy Rules.

              60.   For purposes of this Application, Seyfarth has computed the Fees on the basis of

  its discounted hourly rates applicable to the performance of bankruptcy legal services unrelated

  to the Case at the time that such services were rendered.

              61.   Seyfarth’s average hourly billing rate for its attorneys—that is, its “lodestar”

  rate—during the Application Period was $547.08.

              62. During the Application Period, Seyfarth’s discounted hourly billing rates for

  professionals providing services in the Case ranged from: (a) $355.00 to $705.00 for attorneys,

  and (b) $255.00 to $330.00 for paralegals or para-professionals. Based upon all of the

                                                     18
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 28 of 31


  foregoing, Seyfarth respectfully submits that the fair and reasonable value of the legal services

  that it rendered during the Application Period is $212,493.50.

              63.   In all these respects, the compensation which Seyfarth has requested herein is

  reasonable based upon the customary compensation charged by comparably-skilled

  practitioners in either non-bankruptcy or bankruptcy cases.

              64.   Moreover, the requested compensation is less than the fees which Seyfarth would

  have received for providing legal services to its non-bankruptcy clients, and thus represents

  even less than its lost opportunity costs for such non-bankruptcy services because Seyfarth’s

  acceptance of employment by the Trustee in the Case precluded such employment.

              65.   In rendering legal services to the Trustee, and in making this Application,

  Seyfarth respectfully submits that it has exercised its good faith billing judgment and has not

  sought compensation for “excessive, redundant, or otherwise unnecessary” time. Hensley v.

  Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 1939-40, 76 L. Ed. 2d 40 (1983).

              66.   Finally, and with respect to new considerations added to the Bankruptcy Code

  under BAPCPA—that is, the new “relevant factor” of whether a professional “is board

  certified or otherwise has demonstrated skill and experience in the bankruptcy field,” 11

  U.S.C. § 330(a)(3)(E)—Seyfarth has attached its Attorney Biographical Information as Exhibit

  1. The Attorney Biographical Information sets forth the qualifications of the Seyfarth

  attorneys listed herein, including their demonstrated skill and experience in the bankruptcy

  field, both in the local Chicago market and in representation of clients in matters nationwide.

                                 B. Expense Reimbursement Standards

              67.   With respect to reimbursing expenses, the Court may award a professional person

  “reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(B).



                                                     19
55742381v.1
    Case 18-09130         Doc 545       Filed 04/30/19 Entered 04/30/19 15:25:28                      Desc Main
                                        Document      Page 29 of 31


              68.   “An expense is necessary if it was incurred because it was required to accomplish

    the proper representation of the client.” In re Spanjer Bros., Inc., 191 B.R. at 749; accord In re

    Wildman, 72 B.R. at 731.

              69.   In that regard, Seyfarth is requesting reimbursement only for actual and necessary

    expenses incurred on the Trustee’s behalf. Seyfarth respectfully submits that it incurred these

    expenses because they were required to accomplish the proper representation of the Trustee

    and the advancement of the Estate’s interests in the Case. As set forth above, Seyfarth

    voluntarily reduced and limited its costs for photocopy expenses. In addition, based on the

    Court’s prior findings, Seyfarth is not seeking Lexis/Westlaw expense reimbursement in this

    Application.

              70.   Seyfarth submits that the Expenses are reimbursable and do not constitute

    “overhead” which the Court discussed and described, as follows:

         Expenses which are overhead are not compensable because they are not built into
         the normal hourly rate charged by the billing professional. Convent Guardian,
         103 Bankr. at 939; Wildman, 72 Bankr. at 731. Overhead expenses include “all
         continuous administrative or general costs or expenses incident to the operation of
         the firm which cannot be attributed to a particular client or cost.” In re Thacker,
         48 Bankr. 161, 164 (Bankr. N.D. Ill. 1985) (quoting Jensen-Farley Pictures, 47
         Bankr. at 584).2

              71.   In contrast, Seyfarth charges for its out-of-pocket expenses only, including the

    incurred Expenses, to the particular clients who use them—in this instance, the Estate. As




2
  In re GSB Liquidating Corp., 1995 Bankr. LEXIS 1245, at *41 (Bankr. N.D. Ill. Aug. 21, 1995) (Squires, J.); see
In re Adventist Living Ctrs., Inc., 137 B.R. 701, 719 (Bankr. N.D. Ill. 1991) (Sonderby, J.) (“Expenses which are
overhead and which are included in the hourly rate are not compensable.”); see also 2 Lawrence P. King, Collier on
Bankruptcy ¶ 330.05 at 3-330 (15th ed. rev. LEXIS 2006) (“Nonreimbursable overhead has been defined as regular
administrative and general expenses incident to the operation of a business that cannot be attributed to a particular
client or cost.”); Stroock & Stroock & Lavan v. Hillsborough Holdings Corp. (In re Hillsborough Holdings Corp.),
127 F.3d 1398, 1402 (11th Cir. 1997) (“We accept that true ‘overhead’ costs—the ordinary operating costs of a firm,
such as rent, heat, and the like, that cannot readily be attributed to a particular case—are not separately compensable
as reimbursable expenses.”) (emphasis added).

                                                          20
55742381v.1
 Case 18-09130            Doc 545     Filed 04/30/19 Entered 04/30/19 15:25:28            Desc Main
                                      Document      Page 30 of 31


  previously discussed, the incurred Expenses included herein are neither taken into

  consideration in determining, nor built as “overhead” into, Seyfarth’s hourly rates.

              72.   Finally, in seeking reimbursement for such costs, the Seventh Circuit has

  established guidelines and cautioned that an applicant “[is] not required to submit a bill of costs

  containing a description so detailed as to make it impossible economically to recover [ ] costs[,

  but] [r]ather [ ] [is] required to provide the best breakdown obtainable from retained records.”

  Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 643 (7th Cir.

  1991).

              73.   In seeking reimbursement for the Expenses herein, Seyfarth has made every

  attempt to fully comply with these dictates.

                                              VII. NOTICE

              74.   Twenty-one days’ notice of this Application, and service of the Application, has

  been provided to: (a) the Office of the United States Trustee, in care of Patrick Layng.; and (b)

  the parties on the Special Service List. In addition, the Notice of Application has been

  provided to the General Service List. All other entities that have requested notices in the Case

  will receive notice of, and access to, the Application via CM/ECF.

              75.   Seyfarth respectfully requests that the Court deem such notice as adequate and

  find that no other or further notice is necessary.

                                      VIII. NO PRIOR REQUEST

              76.   No prior request for the relief requested in this Application has been made to this

  Court or to any other court.

                                           IX. CONCLUSION

         For all the foregoing reasons, Seyfarth Shaw LLP respectfully requests that the Court

enter an Order in substantially the same form as attached hereto:

                                                     21
55742381v.1
 Case 18-09130     Doc 545      Filed 04/30/19 Entered 04/30/19 15:25:28               Desc Main
                                Document      Page 31 of 31


              A.    Finding Notice of the Application sufficient as given and that no other or

                    further notice is necessary;

              B.    Allowing and awarding Seyfarth on a final basis the Requested Fees and

                    Expenses;

              C.    Authorizing the Trustee to make payment of such Fees and Expenses to

                    Seyfarth from the Estate, and

              D.    Granting such other and further relief as this Court deems just and proper.


Dated: April 30, 2019                              Respectfully submitted,

                                                   GUS A. PALOIAN, not individually or
                                                   personally, but solely in his capacity as the
                                                   Chapter 11 Trustee of the Debtor’s Estate


                                                   By:/s/ Devvrat Sinha
                                                          Devvrat Sinha
                                                      Gus A. Paloian (06188186)
                                                      James B. Sowka (6291998)
                                                      Devvrat Sinha (6314007)
                                                      SEYFARTH SHAW LLP
                                                      233 South Wacker Drive, Suite 8000
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 460-5000
                                                      Facsimile: (312) 460-7000
                                                      gpaloian@seyfarth.com
                                                      jsowka@seyfarth.com
                                                      dsinha@seyfarth.com

                                                      Counsel to Chapter 11 Trustee,
                                                      Gus A. Paloian




                                              22
55742381v.1
